


Exhibit 10.22(q)

 

SIXTEENTH LOAN MODIFICATION AGREEMENT

 

This Sixteenth Loan Modification Agreement (this “Loan Modification Agreement”)
is entered into on October 16, 2007 by and between SILICON VALLEY BANK, a
California chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and ASPEN TECHNOLOGY, INC., a Delaware corporation
with offices at Ten Canal Park, Cambridge, Massachusetts 02141 for itself and as
successor by merger with ASPENTECH, INC., a Texas corporation with offices at
Ten Canal Park, Cambridge, Massachusetts 02141 (“Borrower”).

 


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS.  AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003 BETWEEN BORROWER,
ASPENTECH, INC. AND BANK, AS AMENDED BY A CERTAIN LETTER AGREEMENT DATED
FEBRUARY 14, 2003, A CERTAIN FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 27,
2003, A CERTAIN SECOND LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 10, 2004, A
CERTAIN THIRD LOAN MODIFICATION AGREEMENT DATED JANUARY 28, 2005, A CERTAIN
FOURTH LOAN MODIFICATION AGREEMENT DATED APRIL 1, 2005, A CERTAIN FIFTH LOAN
MODIFICATION AGREEMENT DATED MAY 6, 2005, A CERTAIN SIXTH LOAN MODIFICATION
AGREEMENT DATED JUNE 15, 2005, A CERTAIN SEVENTH LOAN MODIFICATION AGREEMENT
DATED SEPTEMBER, 2005, A CERTAIN EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
DATED NOVEMBER 22, 2005, A CERTAIN NINTH LOAN MODIFICATION AGREEMENT DATED
JULY 17, 2006, A CERTAIN TENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 15,
2006, A CERTAIN ELEVENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 27, 2006, A
CERTAIN TWELFTH LOAN MODIFICATION AGREEMENT DATED JANUARY 12, 2007, A CERTAIN
THIRTEENTH LOAN MODIFICATION AGREEMENT DATED APRIL 13, 2007, A CERTAIN
FOURTEENTH LOAN MODIFICATION AGREEMENT DATED JUNE 28, 2007, A CERTAIN WAIVER
AGREEMENT DATED JUNE 28, 2007 AND A CERTAIN FIFTEENTH LOAN MODIFICATION
AGREEMENT DATED AUGUST 30, 2007 (AS AMENDED, THE “LOAN AGREEMENT”).  CAPITALIZED
TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN
THE LOAN AGREEMENT


 


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED TO THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 


3.                                       DESCRIPTION OF CHANGE IN TERMS.


 

Modifications to Loan Agreement.

 


(I)                                     THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 4 OF THE SCHEDULE TO THE LOAN
AGREEMENT:

 

--------------------------------------------------------------------------------


 

“MATURITY DATE

 

(Section 6.1):  October 16, 2007”

 

and inserting in lieu thereof the following:

 

“MATURITY DATE

 

(Section 6.1):  February 15, 2008”

 


(II)                                  SECTION 5 OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING TEXT AT THE END OF THE
DEFINITION OF “CURRENT LIABILITIES” APPEARING THEREIN:


 

“The foregoing definition of “Current Liabilities” may be modified by Silicon,
in its sole discretion, after consultation with Borrower, to account for and/or
address any recharacterization or reclassification of, or changes to, “Current
Liabilities” pursuant to any restatement of Borrower’s financial statements.”

 


(III)                               SECTION 5 OF ME SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING TEXT AT THE END OF THE
DEFINITION OF “QUICK ASSETS” APPEARING THEREIN:


 

“The foregoing definition of “Quick Assets” may be modified by Silicon, in its
sole discretion, after consultation with Borrower, to account for and/or address
any recharacterization or reclassification of, or changes to, “Quick Assets”
pursuant to any restatement of Borrower’s financial statements.”

 


(IV)                              SECTION 6(4) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT APPEARING AT THE END
OF THE SECTION:


 

“; provided, however, Borrower may in lieu thereof deliver its monthly unaudited
financial statements for periods ending on a date between April 30, 2007 and
August 31, 2007, inclusive, in draft form as soon as available, and in any event
within thirty days after the end of each applicable month, with final forms to
be delivered to Bank within three days of the filing of such financial
statements with the SEC but in no event later than October 18, 2007.”

 

and inserting in lieu thereof the following:

 

“; provided, however, Borrower may in lieu thereof deliver (i) its monthly
unaudited financial statements for periods ending on a date between April 30,
2007 and July 31, 2007, inclusive, in draft form as soon as available, and in
any event within thirty days after the end of each applicable month, with final
forms to be delivered to Bank within three

 

2

--------------------------------------------------------------------------------


 

days of the filing of such financial statements with the SEC but in no event
later than December 31, 2007, (ii) its monthly unaudited financial statement for
period ending on August 31, 2007, in draft form as soon as available, and in any
event on or before November 15, 2007, with final form to be delivered to Bank
within three days of the filing of such financial statements with the SEC but in
no event later than December 31, 2007 and (iii) its monthly unaudited financial
statements for periods ending on a date between September 30, 2007 and
November 30, 2007, inclusive, in draft form as soon as available, and in any
event within thirty days after the end of each applicable month, with final
forms to be delivered to Bank within three days of the filing of such financial
statements with the SEC but in no event later than December 31, 2007.”

 


(V)                                 SECTION 6(6) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING TEXT AT THE END OF THE
SECTION:


 

“; provided, however, Borrower may in lieu thereof deliver its quarterly
unaudited financial statements for the periods ending on June 30, 2007 and
September 30, 2007 in draft form as soon as available, and in any event within
forty-five days after the end of each applicable quarter, with final forms to be
delivered to Bank within three days of the filing of such financial statements
with the SEC but in no event later than December 31, 2007.”

 


(VI)                              SECTION 6(7) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT APPEARING AT THE END
OF THE SECTION:


 

“; provided, however, Borrower may deliver its annual operating budgets
(including income statements, balance sheets and cash flow statements, by
quarter) for its fiscal year end 2008 on or before October 18, 2007.”

 

and inserting in lieu thereof the following:

 

“; provided, however, Borrower may deliver its annual operating budgets
(including income statements, balance sheets and cash flow statements, by
quarter) for its fiscal year end 2008 on or before December 31, 2007.”

 


(VII)                           SECTION 6(8) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING TEXT AT THE END OF THE
SECTION:


 

“; provided, however, Borrower may in lieu thereof deliver its annual financial
statements for the period ending on June 30, 2007 as soon as available, and in
any event within three days of the filing of such financial statements with the
SEC but in no event later than December 31, 2007.”

 


4.                                       FEES.  BORROWER SHALL PAY TO BANK A
MODIFICATION FEE OF $83,300.00, WHICH FEE SHALL BE DUE ON THE DATE HEREOF AND
SHALL BE DEEMED FULLY EARNED AS OF THE DATE HEREOF.  BORROWER

 

3

--------------------------------------------------------------------------------


 


SHALL ALSO REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES INCURRED IN CONNECTION
WITH THIS AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


 


5.                                       RATIFICATION OF NEGATIVE PLEDGE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF
JANUARY 30, 2003 BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND
AGREES THAT SAID NEGATIVE PLEDGE AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


6.                                       RATIFICATION OF PERFECTION
CERTIFICATES.  BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND
SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN CERTAIN PERFECTION CERTIFICATES
EACH DATED AS OF JANUARY 30, 2003, AS AMENDED AND AFFECTED BY SCHEDULE 1 TO THE
FOURTH AMENDMENT AND EXHIBIT A TO THE FOURTH AMENDMENT AND ACKNOWLEDGES,
CONFIRMS AND AGREES THE DISCLOSURES AND INFORMATION THEREIN, IN SCHEDULE 3.10 TO
THE LOAN AGREEMENT, IN ON SCHEDULE 1 ANNEXED TO THE TENTH LOAN MODIFICATION
AGREEMENT, AND/OR IN CONNECTION WITH THE FORMATION OF SUBSIDIARIES AS
CONTEMPLATED BY THE GUGGENHEIM TRANSACTIONS AND THE KEY TRANSACTIONS (AS DEFINED
IN THE SIXTH LOAN MODIFICATION AGREEMENT AND THE ELEVENTH LOAN MODIFICATION
AGREEMENT, RESPECTIVELY), HAVE NOT CHANGED AS OF THE DATE HEREOF.


 


7.                                       CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


8.                                       RATIFICATION OF LOAN DOCUMENTS. 
BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF
ALL SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


9.                                       NO DEFENSES OF BORROWER.  BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS,
OR COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


 


10.                                 CONTINUING VALIDITY.  BORROWER UNDERSTANDS
AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON
BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE
EXISTING LOAN DOCUMENTS, AFTER GIVING EFFECT TO THIS LOAN MODIFICATION AGREEMENT
AND THE WAIVER AGREEMENT ENTERED INTO BETWEEN BORROWER AND BANK DATED AS OF THE
DATE HEREOF.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.

 

4

--------------------------------------------------------------------------------


 


11.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.


 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

 

BORROWER:

 

 

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

BANK:

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

The undersigned, ASPENTECH SECURITIES CORP., a Massachusetts corporation,
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unlimited Guaranty dated January 30, 2003 (the “Guaranty”) and a
certain Security Agreement dated as of January 30, 2003 (the “Security
Agreement”) and acknowledges, confirms and agrees that the Guaranty and Security
Agreement shall remain in full force and effect and shall in no way be limited
by the execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

 

ASPENTECH SECURITIES CORP.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------
